619 N.W.2d 77 (2000)
Mario THYER, Respondent,
v.
DALLAS STARS HOCKEY CLUB, et al., Relators.
No. CX-00-1516.
Supreme Court of Minnesota.
November 16, 2000.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed August 4, 2000, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
Alan C. Page
Associate Justice